Exhibit 10.8

 

GUARANTY OF RECOURSE OBLIGATIONS

 

This GUARANTY OF RECOURSE OBLIGATIONS (this “Guaranty”) is executed as of
January 30, 2006, by BEACON CAPITAL STRATEGIC PARTNERS IV, L.P., a Delaware
limited partnership (whether one or more collectively referred to as
“Guarantor”), for the benefit of LEHMAN BROTHERS BANK FSB, a federal stock
savings bank having an address at 399 Park Avenue, 8th Floor, New York, New York
10022 (“Lender”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to that certain Promissory Note dated of even date herewith,
executed by 200 SOUTH WACKER PROPERTY LLC, a Delaware limited liability company
(“Borrower”) and payable to the order of Lender in the principal amount of
Ninety-Five Million Five Hundred Thousand and No/100 Dollars ($95,500,000.00)
(together with all renewals, modifications, increases and extensions thereof,
the “Note”), Borrower has become indebted, and may from time to time be further
indebted, to Lender with respect to a loan (the “Loan”) which is made pursuant
to that certain Loan Agreement, dated of even date herewith, between Borrower
and Lender (the “Loan Agreement”);

 

WHEREAS, Lender is not willing to make the Loan, or otherwise extend credit, to
Borrower unless Guarantor unconditionally guarantees payment and performance to
Lender of the Guaranteed Obligations (as herein defined); and

 

WHEREAS, Guarantor is the owner of a direct or indirect interest in Borrower,
and Guarantor will directly benefit from Lender’s making the Loan to Borrower.

 

NOW, THEREFORE, as an inducement to Lender to make the Loan to Borrower and to
extend such additional credit as Lender may from time to time agree to extend
under the Loan Documents, and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties do
hereby agree as follows:

 


ARTICLE I


 


NATURE AND SCOPE OF GUARANTY


 


1.1                               GUARANTY OF OBLIGATION. GUARANTOR (BUT NOT ITS
MEMBERS, PARTNERS, EMPLOYEES, SHAREHOLDERS, AGENTS, DIRECTORS OR OFFICERS)
HEREBY IRREVOCABLY AND UNCONDITIONALLY GUARANTEES TO LENDER AND ITS SUCCESSORS
AND ASSIGNS THE PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS AS AND
WHEN THE SAME SHALL BE DUE AND PAYABLE, WHETHER BY LAPSE OF TIME, BY
ACCELERATION OF MATURITY OR OTHERWISE. GUARANTOR (BUT NOT ITS MEMBERS, PARTNERS,
EMPLOYEES, SHAREHOLDERS, AGENTS, DIRECTORS OR OFFICERS) HEREBY IRREVOCABLY AND
UNCONDITIONALLY COVENANTS AND AGREES THAT IT IS LIABLE FOR THE GUARANTEED
OBLIGATIONS AS A PRIMARY OBLIGOR.

 

--------------------------------------------------------------------------------


 


1.2                               DEFINITION OF GUARANTEED OBLIGATIONS. AS USED
HEREIN, THE TERM “GUARANTEED OBLIGATIONS” MEANS THE OBLIGATIONS OR LIABILITIES
OF BORROWER TO LENDER FOR WHICH BORROWER SHALL BE PERSONALLY LIABLE UNDER THE
PROVISIONS OF SECTION 11.22 OF THE LOAN AGREEMENT (OTHER THAN (A) THE EVENTS
DESCRIBED IN SUBSECTION (C) THEREOF WITH RESPECT TO ENVIRONMENTAL MATTERS AND
(B) SUBSECTION (H) THEREOF).


 


1.3                               NATURE OF GUARANTY. THIS GUARANTY IS AN
IRREVOCABLE, ABSOLUTE, CONTINUING GUARANTY OF PAYMENT AND PERFORMANCE AND NOT A
GUARANTY OF COLLECTION. THIS GUARANTY MAY NOT BE REVOKED BY GUARANTOR AND SHALL
CONTINUE TO BE EFFECTIVE WITH RESPECT TO ANY GUARANTEED OBLIGATIONS ARISING OR
CREATED AFTER ANY ATTEMPTED REVOCATION BY GUARANTOR AND AFTER (IF GUARANTOR IS A
NATURAL PERSON) GUARANTOR’S DEATH (IN WHICH EVENT THIS GUARANTY SHALL BE BINDING
UPON GUARANTOR’S ESTATE AND GUARANTOR’S LEGAL REPRESENTATIVES AND HEIRS). THE
FACT THAT AT ANY TIME OR FROM TIME TO TIME THE GUARANTEED OBLIGATIONS MAY BE
INCREASED OR REDUCED SHALL NOT RELEASE OR DISCHARGE THE OBLIGATION OF GUARANTOR
TO LENDER WITH RESPECT TO THE GUARANTEED OBLIGATIONS. THIS GUARANTY MAY BE
ENFORCED BY LENDER AND ANY SUBSEQUENT HOLDER OF THE NOTE AND SHALL NOT BE
DISCHARGED BY THE ASSIGNMENT OR NEGOTIATION OF ALL OR PART OF THE NOTE.


 


1.4                               GUARANTEED OBLIGATIONS NOT REDUCED BY OFFSET.
THE GUARANTEED OBLIGATIONS AND THE LIABILITIES AND OBLIGATIONS OF GUARANTOR TO
LENDER HEREUNDER SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OR BY
REASON OF ANY EXISTING OR FUTURE OFFSET, CLAIM OR DEFENSE OF BORROWER OR ANY
OTHER PARTY AGAINST LENDER OR AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS,
WHETHER SUCH OFFSET, CLAIM OR DEFENSE ARISES IN CONNECTION WITH THE GUARANTEED
OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS) OR
OTHERWISE.


 


1.5                               PAYMENT BY GUARANTOR. IF ALL OR ANY PART OF
THE GUARANTEED OBLIGATIONS SHALL NOT BE PUNCTUALLY PAID WHEN DUE (BEYOND ANY AND
ALL NOTICE, GRACE OR CURE PERIODS), WHETHER AT DEMAND, MATURITY, ACCELERATION OR
OTHERWISE, GUARANTOR SHALL, WITHIN FIVE (5) BUSINESS DAYS OF DEMAND BY LENDER
AND WITHOUT PRESENTMENT, PROTEST, NOTICE OF PROTEST, NOTICE OF NON-PAYMENT,
NOTICE OF INTENTION TO ACCELERATE THE MATURITY, NOTICE OF ACCELERATION OF THE
MATURITY OR ANY OTHER NOTICE WHATSOEVER, PAY IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA, THE AMOUNT DUE ON THE GUARANTEED OBLIGATIONS TO LENDER AT
LENDER’S ADDRESS AS SET FORTH HEREIN. SUCH DEMAND(S) MAY BE MADE AT ANY TIME
COINCIDENT WITH OR AFTER THE TIME FOR PAYMENT OF ALL OR PART OF THE GUARANTEED
OBLIGATIONS AND MAY BE MADE FROM TIME TO TIME WITH RESPECT TO THE SAME OR
DIFFERENT ITEMS OF GUARANTEED OBLIGATIONS. SUCH DEMAND SHALL BE DEEMED MADE,
GIVEN AND RECEIVED IN ACCORDANCE WITH THE NOTICE PROVISIONS HEREOF.


 


1.6                               NO DUTY TO PURSUE OTHERS. IT SHALL NOT BE
NECESSARY FOR LENDER (AND GUARANTOR HEREBY WAIVES ANY RIGHTS WHICH GUARANTOR MAY
HAVE TO REQUIRE LENDER), IN ORDER TO ENFORCE THE OBLIGATIONS OF GUARANTOR
HEREUNDER, FIRST TO (I) INSTITUTE SUIT OR EXHAUST ITS REMEDIES AGAINST BORROWER
OR OTHERS LIABLE ON THE LOAN OR THE GUARANTEED OBLIGATIONS OR ANY OTHER PERSON,
(II) ENFORCE LENDER’S RIGHTS AGAINST ANY COLLATERAL WHICH SHALL EVER HAVE BEEN
GIVEN TO SECURE THE LOAN, (III) ENFORCE LENDER’S RIGHTS AGAINST ANY OTHER
GUARANTORS OF THE GUARANTEED OBLIGATIONS, (IV) JOIN BORROWER OR ANY OTHERS
LIABLE ON THE GUARANTEED OBLIGATIONS IN ANY ACTION SEEKING TO ENFORCE THIS
GUARANTY, (V) EXHAUST ANY REMEDIES AVAILABLE TO LENDER AGAINST ANY COLLATERAL
WHICH SHALL EVER HAVE BEEN GIVEN TO SECURE THE LOAN, OR (VI) RESORT TO ANY OTHER
MEANS OF OBTAINING PAYMENT OF THE GUARANTEED OBLIGATIONS. LENDER SHALL NOT BE
REQUIRED TO MITIGATE DAMAGES OR TAKE ANY OTHER ACTION TO REDUCE, COLLECT OR
ENFORCE THE GUARANTEED OBLIGATIONS.

 

2

--------------------------------------------------------------------------------


 


1.7                               WAIVERS. GUARANTOR AGREES TO THE PROVISIONS OF
THE LOAN DOCUMENTS AND HEREBY WAIVES NOTICE OF (I) ANY LOANS OR ADVANCES MADE BY
LENDER TO BORROWER, (II) ACCEPTANCE OF THIS GUARANTY, (III) ANY AMENDMENT OR
EXTENSION OF THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT OR OF ANY OTHER LOAN
DOCUMENTS, (IV) THE EXECUTION AND DELIVERY BY BORROWER AND LENDER OF ANY OTHER
LOAN OR CREDIT AGREEMENT OR OF BORROWER’S EXECUTION AND DELIVERY OF ANY
PROMISSORY NOTES OR OTHER DOCUMENTS ARISING UNDER THE LOAN DOCUMENTS OR IN
CONNECTION WITH THE PROPERTY, (V) THE OCCURRENCE OF ANY BREACH BY BORROWER OR AN
EVENT OF DEFAULT, (VI) LENDER’S TRANSFER OR DISPOSITION OF THE GUARANTEED
OBLIGATIONS, OR ANY PART THEREOF, (VII) SALE OR FORECLOSURE (OR POSTING OR
ADVERTISING FOR SALE OR FORECLOSURE) OF ANY COLLATERAL FOR THE GUARANTEED
OBLIGATIONS, (VIII) PROTEST, PROOF OF NON-PAYMENT OR DEFAULT BY BORROWER, OR
(IX) ANY OTHER ACTION AT ANY TIME TAKEN OR OMITTED BY LENDER AND, GENERALLY, ALL
DEMANDS AND NOTICES OF EVERY KIND (OTHER THAT THOSE SPECIFICALLY REQUIRED
HEREUNDER) IN CONNECTION WITH THIS GUARANTY, THE LOAN DOCUMENTS, ANY DOCUMENTS
OR AGREEMENTS EVIDENCING, SECURING OR RELATING TO ANY OF THE GUARANTEED
OBLIGATIONS AND THE OBLIGATIONS HEREBY GUARANTEED.


 


1.8                               PAYMENT OF EXPENSES. IN THE EVENT THAT
GUARANTOR SHOULD BREACH OR FAIL TO TIMELY PERFORM ANY PROVISIONS OF THIS
GUARANTY, GUARANTOR SHALL, IMMEDIATELY UPON DEMAND BY LENDER, PAY LENDER ALL
COSTS AND EXPENSES (INCLUDING COURT COSTS AND REASONABLE ATTORNEYS’ FEES)
INCURRED BY LENDER IN THE ENFORCEMENT HEREOF OR THE PRESERVATION OF LENDER’S
RIGHTS HEREUNDER. THE COVENANT CONTAINED IN THIS SECTION SHALL SURVIVE THE
PAYMENT AND PERFORMANCE OF THE GUARANTEED OBLIGATIONS.


 


1.9                               EFFECT OF BANKRUPTCY. IN THE EVENT THAT
PURSUANT TO ANY INSOLVENCY, BANKRUPTCY, REORGANIZATION, RECEIVERSHIP OR OTHER
DEBTOR RELIEF LAW OR ANY JUDGMENT, ORDER OR DECISION THEREUNDER, LENDER MUST
RESCIND OR RESTORE ANY PAYMENT OR ANY PART THEREOF RECEIVED BY LENDER IN
SATISFACTION OF THE GUARANTEED OBLIGATIONS, ANY PRIOR RELEASE OR DISCHARGE FROM
THE TERMS OF THIS GUARANTY GIVEN TO GUARANTOR BY LENDER SHALL BE WITHOUT EFFECT
AND THIS GUARANTY SHALL REMAIN IN FULL FORCE AND EFFECT. IT IS THE INTENTION OF
BORROWER AND GUARANTOR THAT GUARANTOR’S OBLIGATIONS HEREUNDER SHALL NOT BE
DISCHARGED EXCEPT BY GUARANTOR’S PERFORMANCE OF SUCH OBLIGATIONS AND THEN ONLY
TO THE EXTENT OF SUCH PERFORMANCE.


 


1.10                        WAIVER OF SUBROGATION, REIMBURSEMENT AND
CONTRIBUTION. NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
GUARANTY, UNTIL THE DEBT IS PAID IN FULL, GUARANTOR HEREBY UNCONDITIONALLY AND
IRREVOCABLY WAIVES, RELEASES AND ABROGATES ANY AND ALL RIGHTS IT MAY NOW OR
HEREAFTER HAVE UNDER ANY AGREEMENT, AT LAW OR IN EQUITY (INCLUDING, WITHOUT
LIMITATION, ANY LAW SUBROGATING THE GUARANTOR TO THE RIGHTS OF LENDER), TO
ASSERT ANY CLAIM AGAINST OR SEEK CONTRIBUTION, INDEMNIFICATION OR ANY OTHER FORM
OF REIMBURSEMENT FROM BORROWER OR ANY COLLATERAL FOR ANY OR ALL OF THE
GUARANTEED OBLIGATIONS FOR ANY PAYMENT MADE BY GUARANTOR UNDER OR IN CONNECTION
WITH THIS GUARANTY OR OTHERWISE.


 

1.11                        Borrower. The term “Borrower” as used herein shall
include any new or successor corporation, association, partnership (general or
limited), limited liability company joint venture, trust or other individual or
organization formed as a result of any merger, reorganization, sale, transfer,
devise, gift or bequest of Borrower or any interest in Borrower.

 

3

--------------------------------------------------------------------------------


 


ARTICLE II


 


EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING GUARANTOR’S OBLIGATIONS


 

Guarantor hereby consents and agrees to each of the following and agrees that
Guarantor’s obligations under this Guaranty shall not be released, diminished,
impaired, reduced or adversely affected by any of the following and waives any
common law, equitable, statutory or other rights (including without limitation
rights to notice) which Guarantor might otherwise have as a result of or in
connection with any of the following:

 


2.1                               MODIFICATIONS. ANY RENEWAL, EXTENSION,
INCREASE, MODIFICATION, ALTERATION OR REARRANGEMENT OF THE NOTE, THE MORTGAGE,
THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS OR ANY OTHER DOCUMENT, INSTRUMENT,
CONTRACT OR UNDERSTANDING BETWEEN BORROWER AND LENDER OR ANY OTHER PARTIES
PERTAINING TO THE LOAN OR ANY FAILURE OF LENDER TO NOTIFY GUARANTOR OF ANY SUCH
ACTION.


 


2.2                               ADJUSTMENT. ANY ADJUSTMENT, INDULGENCE,
FORBEARANCE OR COMPROMISE THAT MIGHT BE GRANTED OR GIVEN BY LENDER TO BORROWER
OR ANY GUARANTOR.


 


2.3                               CONDITION OF BORROWER OR GUARANTOR. THE
INSOLVENCY, BANKRUPTCY, ARRANGEMENT, ADJUSTMENT, COMPOSITION, LIQUIDATION,
DISABILITY, DISSOLUTION OR LACK OF POWER OF BORROWER, GUARANTOR OR ANY OTHER
PARTY AT ANY TIME LIABLE FOR THE PAYMENT OF ALL OR PART OF THE GUARANTEED
OBLIGATIONS; OR ANY DISSOLUTION OF BORROWER OR GUARANTOR OR ANY SALE, LEASE OR
TRANSFER OF ANY OR ALL OF THE ASSETS OF BORROWER OR GUARANTOR OR ANY CHANGES IN
THE SHAREHOLDERS, PARTNERS OR MEMBERS OF BORROWER OR GUARANTOR; OR ANY
REORGANIZATION OF BORROWER OR GUARANTOR.


 


2.4                               INVALIDITY OF GUARANTEED OBLIGATIONS. THE
INVALIDITY, ILLEGALITY OR UNENFORCEABILITY OF ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS OR ANY DOCUMENT OR AGREEMENT EXECUTED IN CONNECTION WITH THE
GUARANTEED OBLIGATIONS FOR ANY REASON WHATSOEVER, INCLUDING WITHOUT LIMITATION
THE FACT THAT (I) THE GUARANTEED OBLIGATIONS OR ANY PART THEREOF EXCEEDS THE
AMOUNT PERMITTED BY LAW, (II) THE ACT OF CREATING THE GUARANTEED OBLIGATIONS OR
ANY PART THEREOF IS ULTRA VIRES, (III) THE OFFICERS OR REPRESENTATIVES EXECUTING
THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS OR
OTHERWISE CREATING THE GUARANTEED OBLIGATIONS ACTED IN EXCESS OF THEIR
AUTHORITY, (IV) THE GUARANTEED OBLIGATIONS VIOLATE APPLICABLE USURY LAWS,
(V) THE BORROWER HAS VALID DEFENSES, CLAIMS OR OFFSETS (WHETHER AT LAW, IN
EQUITY OR BY AGREEMENT) WHICH RENDER THE GUARANTEED OBLIGATIONS WHOLLY OR
PARTIALLY UNCOLLECTIBLE FROM BORROWER, (VI) THE CREATION, PERFORMANCE OR
REPAYMENT OF THE GUARANTEED OBLIGATIONS (OR THE EXECUTION, DELIVERY AND
PERFORMANCE OF ANY DOCUMENT OR INSTRUMENT REPRESENTING PART OF THE GUARANTEED
OBLIGATIONS OR EXECUTED IN CONNECTION WITH THE GUARANTEED OBLIGATIONS OR GIVEN
TO SECURE THE REPAYMENT OF THE GUARANTEED OBLIGATIONS) IS ILLEGAL, UNCOLLECTIBLE
OR UNENFORCEABLE, OR (VII) THE NOTE, THE MORTGAGE, THE LOAN AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS HAVE BEEN FORGED OR OTHERWISE ARE IRREGULAR OR NOT
GENUINE OR AUTHENTIC, IT BEING AGREED THAT GUARANTOR SHALL REMAIN LIABLE HEREON
REGARDLESS OF WHETHER BORROWER OR ANY OTHER PERSON BE FOUND NOT LIABLE ON THE
GUARANTEED OBLIGATIONS OR ANY PART THEREOF FOR ANY REASON.

 

4

--------------------------------------------------------------------------------


 


2.5                               RELEASE OF OBLIGORS. ANY FULL OR PARTIAL
RELEASE OF THE LIABILITY OF BORROWER ON THE GUARANTEED OBLIGATIONS OR ANY PART
THEREOF, OR OF ANY CO-GUARANTORS, OR ANY OTHER PERSON NOW OR HEREAFTER LIABLE,
WHETHER DIRECTLY OR INDIRECTLY, JOINTLY, SEVERALLY, OR JOINTLY AND SEVERALLY, TO
PAY, PERFORM, GUARANTEE OR ASSURE THE PAYMENT OF THE GUARANTEED OBLIGATIONS, OR
ANY PART THEREOF, IT BEING RECOGNIZED, ACKNOWLEDGED AND AGREED BY GUARANTOR THAT
GUARANTOR MAY BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS IN FULL WITHOUT
ASSISTANCE OR SUPPORT OF ANY OTHER PARTY, AND GUARANTOR HAS NOT BEEN INDUCED TO
ENTER INTO THIS GUARANTY ON THE BASIS OF A CONTEMPLATION, BELIEF, UNDERSTANDING
OR AGREEMENT THAT OTHER PARTIES WILL BE LIABLE TO PAY OR PERFORM THE GUARANTEED
OBLIGATIONS, OR THAT LENDER WILL LOOK TO OTHER PARTIES TO PAY OR PERFORM THE
GUARANTEED OBLIGATIONS.


 


2.6                               OTHER COLLATERAL. THE TAKING OR ACCEPTING OF
ANY OTHER SECURITY, COLLATERAL OR GUARANTY, OR OTHER ASSURANCE OF PAYMENT, FOR
ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


 


2.7                               RELEASE OF COLLATERAL. ANY RELEASE, SURRENDER,
EXCHANGE, SUBORDINATION, DETERIORATION, WASTE, LOSS OR IMPAIRMENT (INCLUDING
WITHOUT LIMITATION NEGLIGENT, WILLFUL, UNREASONABLE OR UNJUSTIFIABLE IMPAIRMENT)
OF ANY COLLATERAL, PROPERTY OR SECURITY AT ANY TIME EXISTING IN CONNECTION WITH,
OR ASSURING OR SECURING PAYMENT OF, ALL OR ANY PART OF THE GUARANTEED
OBLIGATIONS.


 


2.8                               CARE AND DILIGENCE. THE FAILURE OF LENDER OR
ANY OTHER PARTY TO EXERCISE DILIGENCE OR REASONABLE CARE IN THE PRESERVATION,
PROTECTION, ENFORCEMENT, SALE OR OTHER HANDLING OR TREATMENT OF ALL OR ANY PART
OF ANY COLLATERAL, PROPERTY OR SECURITY, INCLUDING BUT NOT LIMITED TO ANY
NEGLECT, DELAY, OMISSION, FAILURE OR REFUSAL OF LENDER (I) TO TAKE OR PROSECUTE
ANY ACTION FOR THE COLLECTION OF ANY OF THE GUARANTEED OBLIGATIONS OR (II) TO
FORECLOSE, OR INITIATE ANY ACTION TO FORECLOSE, OR, ONCE COMMENCED, PROSECUTE TO
COMPLETION ANY ACTION TO FORECLOSE UPON ANY SECURITY THEREFOR, OR (III) TO TAKE
OR PROSECUTE ANY ACTION IN CONNECTION WITH ANY INSTRUMENT OR AGREEMENT
EVIDENCING OR SECURING ALL OR ANY PART OF THE GUARANTEED OBLIGATIONS.


 


2.9                               UNENFORCEABILITY. THE FACT THAT ANY
COLLATERAL, SECURITY, SECURITY INTEREST OR LIEN CONTEMPLATED OR INTENDED TO BE
GIVEN, CREATED OR GRANTED AS SECURITY FOR THE REPAYMENT OF THE GUARANTEED
OBLIGATIONS, OR ANY PART THEREOF, SHALL NOT BE PROPERLY PERFECTED OR CREATED, OR
SHALL PROVE TO BE UNENFORCEABLE OR SUBORDINATE TO ANY OTHER SECURITY INTEREST OR
LIEN, IT BEING RECOGNIZED AND AGREED BY GUARANTOR THAT GUARANTOR IS NOT ENTERING
INTO THIS GUARANTY IN RELIANCE ON, OR IN CONTEMPLATION OF THE BENEFITS OF, THE
VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR VALUE OF ANY OF THE COLLATERAL FOR
THE GUARANTEED OBLIGATIONS.


 


2.10                        OFFSET.           THE NOTE, THE GUARANTEED
OBLIGATIONS AND THE LIABILITIES AND OBLIGATIONS OF THE GUARANTOR TO LENDER
HEREUNDER SHALL NOT BE REDUCED, DISCHARGED OR RELEASED BECAUSE OF OR BY REASON
OF ANY EXISTING OR FUTURE RIGHT OF OFFSET, CLAIM OR DEFENSE OF BORROWER AGAINST
LENDER, OR ANY OTHER PARTY, OR AGAINST PAYMENT OF THE GUARANTEED OBLIGATIONS,
WHETHER SUCH RIGHT OF OFFSET, CLAIM OR DEFENSE ARISES IN CONNECTION WITH THE
GUARANTEED OBLIGATIONS (OR THE TRANSACTIONS CREATING THE GUARANTEED OBLIGATIONS)
OR OTHERWISE.


 


2.11                        MERGER. THE REORGANIZATION, MERGER OR CONSOLIDATION
OF BORROWER INTO OR WITH ANY OTHER PERSON.

 

5

--------------------------------------------------------------------------------


 


2.12                        PREFERENCE. ANY PAYMENT BY BORROWER TO LENDER IS
HELD TO CONSTITUTE A PREFERENCE UNDER BANKRUPTCY LAWS OR FOR ANY REASON LENDER
IS REQUIRED TO REFUND SUCH PAYMENT OR PAY SUCH AMOUNT TO BORROWER OR SOMEONE
ELSE.


 


2.13                        OTHER ACTIONS TAKEN OR OMITTED. ANY OTHER ACTION
TAKEN OR OMITTED TO BE TAKEN WITH RESPECT TO THE LOAN DOCUMENTS, THE GUARANTEED
OBLIGATIONS, OR THE SECURITY AND COLLATERAL THEREFOR, WHETHER OR NOT SUCH ACTION
OR OMISSION PREJUDICES GUARANTOR OR INCREASES THE LIKELIHOOD THAT GUARANTOR WILL
BE REQUIRED TO PAY THE GUARANTEED OBLIGATIONS PURSUANT TO THE TERMS HEREOF, IT
IS THE UNAMBIGUOUS AND UNEQUIVOCAL INTENTION OF GUARANTOR THAT GUARANTOR SHALL
BE OBLIGATED TO PAY THE GUARANTEED OBLIGATIONS WHEN DUE, NOTWITHSTANDING ANY
OCCURRENCE, CIRCUMSTANCE, EVENT, ACTION, OR OMISSION WHATSOEVER, WHETHER
CONTEMPLATED OR UNCONTEMPLATED, AND WHETHER OR NOT OTHERWISE OR PARTICULARLY
DESCRIBED HEREIN, WHICH OBLIGATION SHALL BE DEEMED SATISFIED ONLY UPON THE FULL
AND FINAL PAYMENT AND SATISFACTION OF THE GUARANTEED OBLIGATIONS.


 


ARTICLE III


 


REPRESENTATIONS AND WARRANTIES


 

To induce Lender to enter into the Loan Documents and extend credit to Borrower,
Guarantor represents and warrants to Lender as follows:

 


3.1                               BENEFIT. GUARANTOR IS AN AFFILIATE OF
BORROWER, IS THE OWNER OF A DIRECT OR INDIRECT INTEREST IN BORROWER, AND HAS
RECEIVED, OR WILL RECEIVE, DIRECT OR INDIRECT BENEFIT FROM THE MAKING OF THIS
GUARANTY WITH RESPECT TO THE GUARANTEED OBLIGATIONS.


 


3.2                               FAMILIARITY AND RELIANCE. GUARANTOR IS
FAMILIAR WITH, AND HAS INDEPENDENTLY REVIEWED BOOKS AND RECORDS REGARDING, THE
FINANCIAL CONDITION OF THE BORROWER AND IS FAMILIAR WITH THE VALUE OF ANY AND
ALL COLLATERAL INTENDED TO BE CREATED AS SECURITY FOR THE PAYMENT OF THE NOTE OR
GUARANTEED OBLIGATIONS; HOWEVER, GUARANTOR IS NOT RELYING ON SUCH FINANCIAL
CONDITION OR THE COLLATERAL AS AN INDUCEMENT TO ENTER INTO THIS GUARANTY.


 


3.3                               NO REPRESENTATION BY LENDER. NEITHER LENDER
NOR ANY OTHER PARTY HAS MADE ANY REPRESENTATION, WARRANTY OR STATEMENT TO
GUARANTOR IN ORDER TO INDUCE THE GUARANTOR TO EXECUTE THIS GUARANTY.


 


3.4                               GUARANTOR’S FINANCIAL CONDITION. AS OF THE
DATE HEREOF, AND AFTER GIVING EFFECT TO THIS GUARANTY AND THE CONTINGENT
OBLIGATION EVIDENCED HEREBY, GUARANTOR IS AND WILL BE SOLVENT AND HAS AND WILL
HAVE ASSETS WHICH, FAIRLY VALUED, EXCEED ITS OBLIGATIONS, LIABILITIES (INCLUDING
CONTINGENT LIABILITIES) AND DEBTS, AND HAS AND WILL HAVE PROPERTY AND ASSETS
SUFFICIENT TO SATISFY AND REPAY ITS OBLIGATIONS AND LIABILITIES.


 


3.5                               LEGALITY. THE EXECUTION, DELIVERY AND
PERFORMANCE BY GUARANTOR OF THIS GUARANTY AND THE CONSUMMATION OF THE
TRANSACTIONS CONTEMPLATED HEREUNDER DO NOT AND WILL NOT CONTRAVENE OR CONFLICT
WITH ANY LAW, STATUTE OR REGULATION WHATSOEVER TO WHICH GUARANTOR IS SUBJECT OR
CONSTITUTE A DEFAULT (OR AN EVENT WHICH WITH NOTICE OR LAPSE OF TIME OR BOTH
WOULD CONSTITUTE A DEFAULT) UNDER, OR RESULT IN THE BREACH OF, ANY INDENTURE,
MORTGAGE, CHARGE, LIEN, OR ANY CONTRACT, AGREEMENT OR OTHER INSTRUMENT TO WHICH
GUARANTOR IS A PARTY OR WHICH MAY BE

 

6

--------------------------------------------------------------------------------


 


APPLICABLE TO GUARANTOR. THIS GUARANTY IS A LEGAL AND BINDING OBLIGATION OF
GUARANTOR AND IS ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS LIMITED BY
BANKRUPTCY, INSOLVENCY OR OTHER LAWS OF GENERAL APPLICATION RELATING TO THE
ENFORCEMENT OF CREDITORS’ RIGHTS.


 


3.6                               SURVIVAL. ALL REPRESENTATIONS AND WARRANTIES
MADE BY GUARANTOR HEREIN SHALL SURVIVE THE EXECUTION HEREOF.


 


ARTICLE IV


 


SUBORDINATION OF CERTAIN INDEBTEDNESS


 


4.1                               SUBORDINATION OF ALL GUARANTOR CLAIMS. AS USED
HEREIN, THE TERM “GUARANTOR CLAIMS” SHALL MEAN ALL DEBTS AND LIABILITIES OF
BORROWER TO GUARANTOR, WHETHER SUCH DEBTS AND LIABILITIES NOW EXIST OR ARE
HEREAFTER INCURRED OR ARISE, OR WHETHER THE OBLIGATIONS OF BORROWER THEREON BE
DIRECT, CONTINGENT, PRIMARY, SECONDARY, SEVERAL, JOINT AND SEVERAL, OR
OTHERWISE, AND IRRESPECTIVE OF WHETHER SUCH DEBTS OR LIABILITIES BE EVIDENCED BY
NOTE, CONTRACT, OPEN ACCOUNT, OR OTHERWISE, AND IRRESPECTIVE OF THE PERSON OR
PERSONS IN WHOSE FAVOR SUCH DEBTS OR LIABILITIES MAY, AT THEIR INCEPTION, HAVE
BEEN, OR MAY HEREAFTER BE CREATED, OR THE MANNER IN WHICH THEY HAVE BEEN OR MAY
HEREAFTER BE ACQUIRED BY GUARANTOR. THE GUARANTOR CLAIMS SHALL INCLUDE WITHOUT
LIMITATION ALL RIGHTS AND CLAIMS OF GUARANTOR AGAINST BORROWER (ARISING AS A
RESULT OF SUBROGATION OR OTHERWISE) AS A RESULT OF GUARANTOR’S PAYMENT OF ALL OR
A PORTION OF THE GUARANTEED OBLIGATIONS. AFTER THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT OR THE OCCURRENCE AND DURING THE CONTINUANCE
OF A PAYMENT DEFAULT WHICH WOULD, WITH THE GIVING OF NOTICE OR THE PASSAGE OF
TIME, OR BOTH, CONSTITUTE AN EVENT OF DEFAULT, GUARANTOR SHALL NOT RECEIVE OR
COLLECT, DIRECTLY OR INDIRECTLY, FROM BORROWER ANY AMOUNT UPON THE GUARANTOR
CLAIMS.


 


4.2                               CLAIMS IN BANKRUPTCY. IN THE EVENT OF
RECEIVERSHIP, BANKRUPTCY, REORGANIZATION, ARRANGEMENT, DEBTOR’S RELIEF, OR OTHER
INSOLVENCY PROCEEDINGS INVOLVING GUARANTOR AS DEBTOR, LENDER SHALL HAVE THE
RIGHT TO PROVE ITS CLAIM IN ANY SUCH PROCEEDING SO AS TO ESTABLISH ITS RIGHTS
HEREUNDER AND RECEIVE DIRECTLY FROM THE RECEIVER, TRUSTEE OR OTHER COURT
CUSTODIAN DIVIDENDS AND PAYMENTS WHICH WOULD OTHERWISE BE PAYABLE UPON GUARANTOR
CLAIMS. GUARANTOR HEREBY ASSIGNS SUCH DIVIDENDS AND PAYMENTS TO LENDER. SHOULD
LENDER RECEIVE, FOR APPLICATION AGAINST THE GUARANTEED OBLIGATIONS, ANY DIVIDEND
OR PAYMENT WHICH IS OTHERWISE PAYABLE TO GUARANTOR AND WHICH, AS BETWEEN
BORROWER AND GUARANTOR, SHALL CONSTITUTE A CREDIT AGAINST THE GUARANTOR CLAIMS,
THEN, UPON PAYMENT TO LENDER IN FULL OF THE GUARANTEED OBLIGATIONS, GUARANTOR
SHALL BECOME SUBROGATED TO THE RIGHTS OF LENDER TO THE EXTENT THAT SUCH PAYMENTS
TO LENDER ON THE GUARANTOR CLAIMS HAVE CONTRIBUTED TOWARD THE LIQUIDATION OF THE
GUARANTEED OBLIGATIONS, AND SUCH SUBROGATION SHALL BE WITH RESPECT TO THAT
PROPORTION OF THE GUARANTEED OBLIGATIONS WHICH WOULD HAVE BEEN UNPAID IF LENDER
HAD NOT RECEIVED DIVIDENDS OR PAYMENTS UPON THE GUARANTOR CLAIMS.


 


4.3                               PAYMENTS HELD IN TRUST. IN THE EVENT THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS GUARANTY, GUARANTOR SHOULD
RECEIVE ANY FUNDS, PAYMENT, CLAIM OR DISTRIBUTION WHICH IS PROHIBITED BY THIS
GUARANTY, GUARANTOR AGREES TO HOLD IN TRUST FOR LENDER AN AMOUNT EQUAL TO THE
AMOUNT OF ALL FUNDS, PAYMENTS, CLAIMS OR DISTRIBUTIONS SO RECEIVED, AND AGREES
THAT IT SHALL HAVE ABSOLUTELY NO DOMINION OVER THE AMOUNT OF SUCH FUNDS,
PAYMENTS, CLAIMS OR

 

7

--------------------------------------------------------------------------------


 


DISTRIBUTIONS SO RECEIVED EXCEPT TO PAY THEM PROMPTLY TO LENDER, AND GUARANTOR
COVENANTS PROMPTLY TO PAY THE SAME TO LENDER.


 


4.4                               LIENS SUBORDINATE. GUARANTOR AGREES THAT ANY
LIENS, SECURITY INTERESTS, JUDGMENT LIENS, CHARGES OR OTHER ENCUMBRANCES UPON
BORROWER’S ASSETS SECURING PAYMENT OF THE GUARANTOR CLAIMS SHALL BE AND REMAIN
INFERIOR AND SUBORDINATE TO ANY LIENS, SECURITY INTERESTS, JUDGMENT LIENS,
CHARGES OR OTHER ENCUMBRANCES UPON BORROWER’S ASSETS SECURING PAYMENT OF THE
GUARANTEED OBLIGATIONS, REGARDLESS OF WHETHER SUCH ENCUMBRANCES IN FAVOR OF
GUARANTOR OR LENDER PRESENTLY EXIST OR ARE HEREAFTER CREATED OR ATTACH. WITHOUT
THE PRIOR WRITTEN CONSENT OF LENDER, GUARANTOR SHALL NOT (I) EXERCISE OR ENFORCE
ANY CREDITOR’S RIGHT IT MAY HAVE AGAINST BORROWER, OR (II) FORECLOSE, REPOSSESS,
SEQUESTER OR OTHERWISE TAKE STEPS OR INSTITUTE ANY ACTION OR PROCEEDINGS
(JUDICIAL OR OTHERWISE, INCLUDING WITHOUT LIMITATION THE COMMENCEMENT OF, OR
JOINDER IN, ANY LIQUIDATION, BANKRUPTCY, REARRANGEMENT, DEBTOR’S RELIEF OR
INSOLVENCY PROCEEDING) TO ENFORCE ANY LIENS, MORTGAGE, DEEDS OF TRUST, SECURITY
INTERESTS, COLLATERAL RIGHTS, JUDGMENTS OR OTHER ENCUMBRANCES ON ASSETS OF
BORROWER HELD BY GUARANTOR.


 


ARTICLE V


 


MISCELLANEOUS


 


5.1                               WAIVER. NO FAILURE TO EXERCISE, AND NO DELAY
IN EXERCISING, ON THE PART OF LENDER, ANY RIGHT HEREUNDER SHALL OPERATE AS A
WAIVER THEREOF, NOR SHALL ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT. THE RIGHTS
OF LENDER HEREUNDER SHALL BE IN ADDITION TO ALL OTHER RIGHTS PROVIDED BY LAW. NO
MODIFICATION OR WAIVER OF ANY PROVISION OF THIS GUARANTY, NOR CONSENT TO
DEPARTURE THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING AND NO SUCH CONSENT OR
WAIVER SHALL EXTEND BEYOND THE PARTICULAR CASE AND PURPOSE INVOLVED. NO NOTICE
OR DEMAND GIVEN IN ANY CASE SHALL CONSTITUTE A WAIVER OF THE RIGHT TO TAKE OTHER
ACTION IN THE SAME, SIMILAR OR OTHER INSTANCES WITHOUT SUCH NOTICE OR DEMAND.


 


5.2                               NOTICES.    ALL NOTICES GIVEN HEREUNDER SHALL
BE IN WRITING AND SHALL BE EITHER HAND DELIVERED OR MAILED, BY REGISTERED OR
CERTIFIED U.S. MAIL, RETURN RECEIPT REQUESTED, FIRST CLASS POSTAGE PREPAID, TO
THE PARTIES AT THEIR RESPECTIVE ADDRESSES BELOW OR AT SUCH OTHER ADDRESS FOR ANY
PARTY AS SUCH PARTY MAY DESIGNATE BY NOTICE TO THE OTHER PARTIES HERETO:


 

If to Lender:

Lehman Brothers Bank FSB
1000 West Street, Suite 200
Wilmington, Delaware 19801
Attention: Charles Manna
Facsimile No. (646) 758-4071

 

 

with a copy to:

Lehman Brothers Holdings Inc.
399 Park Avenue, 8th Floor
New York, New York 10022
Attention: Charles Manna
Facsimile No. (646) 758-4071

 

8

--------------------------------------------------------------------------------


 

with a copy to:

Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, New York 10281
Attention: Fredric L. Altschuler, Esq.
Facsimile No. (212) 504-6666

 

 

If to Guarantor:

Beacon Capital Strategic Partners IV, L.P.
c/o Beacon Capital Partners, LLC
One Federal Street
Boston, Massachusetts 02110
Attention: General Counsel
Facsimile No. (617) 457-0499

 

 

with a copy to:

Goulston & Storrs
400 Atlantic Avenue
Boston, Massachusetts 02110
Attention: Robert J. Mack, Esq.
Facsimile No. (617) 574-6595

 


5.3                               GOVERNING LAW. THIS GUARANTY SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK AND THE
APPLICABLE LAWS OF THE UNITED STATES OF AMERICA. ANY LEGAL SUIT, ACTION OR
PROCEEDING AGAINST LENDER OR GUARANTOR ARISING OUT OF OR RELATING TO THIS
GUARANTY MAY AT LENDER’S OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN
THE CITY OF NEW YORK, COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW AND GUARANTOR WAIVES ANY OBJECTIONS WHICH IT MAY
NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH
SUIT, ACTION OR PROCEEDING, AND GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE
JURISDICTION OF ANY SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. GUARANTOR DOES
HEREBY DESIGNATE AND APPOINT:


 

GOULSTON & STORRS, PC
750 THIRD AVENUE, 22ND FLOOR
NEW YORK, NEW YORK 10017

 

as its authorized agent to accept and acknowledge on its behalf service of any
and all process which may be served in any such suit, action or proceeding in
any Federal or State court in New York, New York, and agrees that service of
process upon said agent at said address and written notice of said service
mailed or delivered to Guarantor in the manner provided herein shall be deemed
in every respect effective service of process upon Guarantor in any such suit,
action or proceeding in the State of New York.

 


5.4                               INVALID PROVISIONS. IF ANY PROVISION OF THIS
GUARANTY IS HELD TO BE ILLEGAL, INVALID, OR UNENFORCEABLE UNDER PRESENT OR
FUTURE LAWS EFFECTIVE DURING THE TERM OF THIS GUARANTY, SUCH PROVISION SHALL BE
FULLY SEVERABLE AND THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED AS IF SUCH
ILLEGAL, INVALID OR UNENFORCEABLE PROVISION HAD NEVER COMPRISED A PART OF THIS
GUARANTY, AND THE REMAINING PROVISIONS OF THIS GUARANTY SHALL REMAIN IN FULL
FORCE AND EFFECT AND SHALL NOT BE AFFECTED BY THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISION OR BY ITS SEVERANCE FROM THIS GUARANTY,

 

9

--------------------------------------------------------------------------------


 


UNLESS SUCH CONTINUED EFFECTIVENESS OF THIS GUARANTY, AS MODIFIED, WOULD BE
CONTRARY TO THE BASIC UNDERSTANDINGS AND INTENTIONS OF THE PARTIES AS EXPRESSED
HEREIN.


 


5.5                               AMENDMENTS. THIS GUARANTY MAY BE AMENDED ONLY
BY AN INSTRUMENT IN WRITING EXECUTED BY THE PARTY OR AN AUTHORIZED
REPRESENTATIVE OF THE PARTY AGAINST WHOM SUCH AMENDMENT IS SOUGHT TO BE
ENFORCED.


 


5.6                               PARTIES BOUND; ASSIGNMENT; JOINT AND SEVERAL.
THIS GUARANTY SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR RESPECTIVE SUCCESSORS, ASSIGNS AND LEGAL REPRESENTATIVES;
PROVIDED, HOWEVER, THAT GUARANTOR MAY NOT, WITHOUT THE PRIOR WRITTEN CONSENT OF
LENDER, ASSIGN ANY OF ITS RIGHTS, POWERS, DUTIES OR OBLIGATIONS HEREUNDER. IF
GUARANTOR CONSISTS OF MORE THAN ONE PERSON OR PARTY, THE OBLIGATIONS AND
LIABILITIES OF EACH SUCH PERSON OR PARTY SHALL BE JOINT AND SEVERAL.


 


5.7                               HEADINGS. SECTION HEADINGS ARE FOR CONVENIENCE
OF REFERENCE ONLY AND SHALL IN NO WAY AFFECT THE INTERPRETATION OF THIS
GUARANTY.


 


5.8                               RECITALS. THE RECITAL AND INTRODUCTORY
PARAGRAPHS HEREOF ARE A PART HEREOF, FORM A BASIS FOR THIS GUARANTY AND SHALL BE
CONSIDERED PRIMA FACIE EVIDENCE OF THE FACTS AND DOCUMENTS REFERRED TO THEREIN.


 


5.9                               COUNTERPARTS. TO FACILITATE EXECUTION, THIS
GUARANTY MAY BE EXECUTED IN AS MANY COUNTERPARTS AS MAY BE CONVENIENT OR
REQUIRED. IT SHALL NOT BE NECESSARY THAT THE SIGNATURE OF, OR ON BEHALF OF, EACH
PARTY, OR THAT THE SIGNATURE OF ALL PERSONS REQUIRED TO BIND ANY PARTY, APPEAR
ON EACH COUNTERPART. ALL COUNTERPARTS SHALL COLLECTIVELY CONSTITUTE A SINGLE
INSTRUMENT. IT SHALL NOT BE NECESSARY IN MAKING PROOF OF THIS GUARANTY TO
PRODUCE OR ACCOUNT FOR MORE THAN A SINGLE COUNTERPART CONTAINING THE RESPECTIVE
SIGNATURES OF, OR ON BEHALF OF, EACH OF THE PARTIES HERETO. ANY SIGNATURE
PAGE TO ANY COUNTERPART MAY BE DETACHED FROM SUCH COUNTERPART WITHOUT IMPAIRING
THE LEGAL EFFECT OF THE SIGNATURES THEREON AND THEREAFTER ATTACHED TO ANOTHER
COUNTERPART IDENTICAL THERETO EXCEPT HAVING ATTACHED TO IT ADDITIONAL SIGNATURE
PAGES.


 


5.10                        RIGHTS AND REMEDIES. IF GUARANTOR BECOMES LIABLE FOR
ANY INDEBTEDNESS OWING BY BORROWER TO LENDER, BY ENDORSEMENT OR OTHERWISE, OTHER
THAN UNDER THIS GUARANTY, SUCH LIABILITY SHALL NOT BE IN ANY MANNER IMPAIRED OR
AFFECTED HEREBY AND THE RIGHTS OF LENDER HEREUNDER SHALL BE CUMULATIVE OF ANY
AND ALL OTHER RIGHTS THAT LENDER MAY EVER HAVE AGAINST GUARANTOR. THE EXERCISE
BY LENDER OF ANY RIGHT OR REMEDY HEREUNDER OR UNDER ANY OTHER INSTRUMENT, OR AT
LAW OR IN EQUITY, SHALL NOT PRECLUDE THE CONCURRENT OR SUBSEQUENT EXERCISE OF
ANY OTHER RIGHT OR REMEDY.


 


5.11                        OTHER DEFINED TERMS. ANY CAPITALIZED TERM UTILIZED
HEREIN SHALL HAVE THE MEANING AS SPECIFIED IN THE LOAN AGREEMENT, UNLESS SUCH
TERM IS OTHERWISE SPECIFICALLY DEFINED HEREIN.


 


5.12                        ENTIRETY. THIS GUARANTY EMBODIES THE FINAL, ENTIRE
AGREEMENT OF GUARANTOR AND LENDER WITH RESPECT TO GUARANTOR’S GUARANTY OF THE
GUARANTEED OBLIGATIONS AND SUPERSEDES ANY AND ALL PRIOR COMMITMENTS, AGREEMENTS,
REPRESENTATIONS, AND UNDERSTANDINGS, WHETHER WRITTEN OR ORAL,

 

10

--------------------------------------------------------------------------------


 


RELATING TO THE SUBJECT MATTER HEREOF. THIS GUARANTY IS INTENDED BY GUARANTOR
AND LENDER AS A FINAL AND COMPLETE EXPRESSION OF THE TERMS OF THE GUARANTY, AND
NO COURSE OF DEALING BETWEEN GUARANTOR AND LENDER, NO COURSE OF PERFORMANCE, NO
TRADE PRACTICES, AND NO EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OR OTHER EXTRINSIC EVIDENCE OF ANY NATURE SHALL BE
USED TO CONTRADICT, VARY, SUPPLEMENT OR MODIFY ANY TERM OF THIS GUARANTY
AGREEMENT. THERE ARE NO ORAL AGREEMENTS BETWEEN GUARANTOR AND LENDER.


 


5.13                        WAIVER OF RIGHT TO TRIAL BY JURY. GUARANTOR AND
LENDER HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT ANY SUCH
RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY, THE NOTE, THE
MORTGAGE, THE LOAN AGREEMENT, OR THE OTHER LOAN DOCUMENTS, OR ANY CLAIM,
COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS WAIVER OF
RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND
LENDER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE
AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. GUARANTOR AND
LENDER ARE HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING
AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR AND LENDER.


 


5.14                        COOPERATION. GUARANTOR ACKNOWLEDGES THAT LENDER AND
ITS SUCCESSORS AND ASSIGNS MAY (I) SELL THIS GUARANTY, THE NOTE AND OTHER LOAN
DOCUMENTS TO ONE OR MORE INVESTORS AS A WHOLE LOAN, (II) PARTICIPATE THE LOAN
SECURED BY THIS GUARANTY TO ONE OR MORE INVESTORS, (III) DEPOSIT THIS GUARANTY,
THE NOTE AND OTHER LOAN DOCUMENTS WITH A TRUST, WHICH TRUST MAY SELL
CERTIFICATES TO INVESTORS EVIDENCING AN OWNERSHIP INTEREST IN THE TRUST ASSETS,
OR (IV) OTHERWISE SELL THE LOAN OR INTEREST THEREIN TO INVESTORS (THE
TRANSACTIONS REFERRED TO IN CLAUSES (I) THROUGH (IV) ARE HEREINAFTER EACH
REFERRED TO AS “SECONDARY MARKET TRANSACTION”). GUARANTOR SHALL REASONABLY
COOPERATE WITH LENDER IN EFFECTING ANY SUCH SECONDARY MARKET TRANSACTION AND
SHALL REASONABLY COOPERATE TO SATISFY THE MARKET STANDARDS TO WHICH LENDER
CUSTOMARILY ADHERES OR WHICH MAY BE REASONABLY REQUIRED IN THE MARKETPLACE OR BY
THE RATING AGENCIES IN CONNECTION WITH ANY SECONDARY MARKET TRANSACTION.
GUARANTOR SHALL PROVIDE SUCH INFORMATION AND DOCUMENTS RELATING TO GUARANTOR AS
LENDER MAY REASONABLY REQUEST IN CONNECTION WITH SUCH SECONDARY MARKET
TRANSACTION. IN ADDITION, GUARANTOR SHALL MAKE AVAILABLE TO LENDER ALL
INFORMATION CONCERNING ITS BUSINESS AND OPERATIONS THAT LENDER MAY REASONABLY
REQUEST, PROVIDED THAT, OTHER THAN WITH RESPECT TO ANY FINANCIAL STATEMENTS OF
GUARANTOR, LENDER SHALL KEEP CONFIDENTIAL ANY INFORMATION THAT GUARANTOR DEEMS
IN GOOD FAITH TO BE OF A CONFIDENTIAL NATURE. LENDER SHALL BE PERMITTED TO SHARE
ALL SUCH INFORMATION WITH THE INVESTMENT BANKING FIRMS, RATING AGENCIES,
ACCOUNTING FIRMS, LAW FIRMS AND OTHER THIRD-PARTY ADVISORY FIRMS INVOLVED WITH
THE LOAN AND THE LOAN DOCUMENTS OR THE APPLICABLE SECONDARY MARKET TRANSACTION.
IT IS UNDERSTOOD THAT THE INFORMATION PROVIDED BY GUARANTOR TO LENDER MAY
ULTIMATELY BE INCORPORATED INTO THE OFFERING DOCUMENTS FOR THE SECONDARY MARKET
TRANSACTION AND THUS VARIOUS INVESTORS MAY ALSO SEE SOME


 


11

--------------------------------------------------------------------------------



 


OR ALL OF THE INFORMATION. LENDER AND ALL OF THE AFORESAID THIRD-PARTY ADVISORS
AND PROFESSIONAL FIRMS SHALL BE ENTITLED TO RELY ON THE INFORMATION SUPPLIED BY,
OR ON BEHALF OF, GUARANTOR IN THE FORM AS PROVIDED BY GUARANTOR, PROVIDED,
HOWEVER, GUARANTOR SHALL NOT BE LIABLE FOR ANY FALSE INFORMATION OR FAILURE TO
DISCLOSE A MATERIAL FACT UNLESS SUCH DISCLOSURE OR FAILURE TO DISCLOSE WAS
FRAUDULENT OR GROSSLY NEGLIGENT. LENDER MAY PUBLICIZE THE EXISTENCE OF THE LOAN
IN CONNECTION WITH ITS MARKETING FOR A SECONDARY MARKET TRANSACTION OR OTHERWISE
AS PART OF ITS BUSINESS DEVELOPMENT. LENDER SHALL REIMBURSE GUARANTOR FOR ALL
REASONABLE THIRD PARTY FEES (INCLUDING REASONABLE FEES AND DISBURSEMENTS OF
GUARANTOR’S ATTORNEYS) ACTUALLY INCURRED BY GUARANTOR PURSUANT TO THIS
SECTION 5.14.


 


5.15                        REINSTATEMENT IN CERTAIN CIRCUMSTANCES. IF AT ANY
TIME ANY PAYMENT ON ACCOUNT OF ANY GUARANTEED OBLIGATION IS RESCINDED OR MUST BE
OTHERWISE RESTORED OR RETURNED UPON THE INSOLVENCY, BANKRUPTCY OR REORGANIZATION
OF THE BORROWER OR OTHERWISE, THE GUARANTOR’S OBLIGATIONS HEREUNDER WITH RESPECT
TO SUCH PAYMENT SHALL BE REINSTATED AS THOUGH SUCH PAYMENT HAS BEEN DUE BUT NOT
MADE AT SUCH TIME.


 

[NO FURTHER TEXT ON THIS PAGE]

 

12

--------------------------------------------------------------------------------


 

EXECUTED as of the day and year first above written.

 

GUARANTOR:

 

BEACON CAPITAL STRATEGIC PARTNERS IV, L.P.,

a Delaware limited partnership,

 

By:

BCP Strategic Partners IV, L.P., a Delaware limited
partnership, its General Partner

 

 

 

By:

BCP Strategic IV GP, LLC, a Delaware limited
liability company, its General Partner

 

 

 

 

 

By:

Beacon Capital Partners, LLC, a Delaware
limited liability company, its Sole Member

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

 

Title:

 

--------------------------------------------------------------------------------